AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES

EXHIBIT 10.2




AMENDMENT TO CHANGE OF CONTROL AGREEMENT




This Amendment to Change of Control Agreement (“Amendment”) is made and entered
into as of July 1, 2011, by and between Ameron International Corporation, a
Delaware corporation (the “Company”), and Leonard J. McGill (“Employee”) for the
purpose of amending the Change of Control Agreement by and between the Company
and Employee dated as of June 23, 2010 (the “Agreement”).


WHEREAS, the Company and Employee desire to amend the Agreement on the terms and
conditions hereinafter set forth;


NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and Employee hereby amend the Agreement as
follows:


1.    Effective immediately prior to either (a) the Effective Time (as such term
is defined in that certain Agreement and Plan of Merger, dated as of July 1,
2011, among National Oilwell Varco, Inc., NOV Sub A, Inc. and Ameron
International Corporation (the “Merger Agreement”)) or (b) the closing of any
Acquisition Proposal (as such term is defined in the Merger Agreement provided
that the references to “20%” in the definition of Acquisition Proposal shall be
deemed to be references to “50%”), and subject to the occurrence thereof,
Paragraph 5.3 of the Agreement shall be deleted in its entirety and of no
further force or effect.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.




AMERON INTERNATIONAL CORPORATION
 
 
By
/s/ James S. Marlen
 
James S. Marlen
 
Chairman of the Board and Chief Executive Officer
 
 
EMPLOYEE
 
 
By
/s/ Leonard J. McGill
 
Leonard J. McGill
 
 













